IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JASON T. O’NEIL,                      §
                                        §   No. 543, 2014
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware,
  STATE OF DELAWARE,                    §   in and for Kent County
                                        §   Cr. ID 1107024171A
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: October 13, 2014
                             Decided: October 20, 2014

                                    ORDER

      This 20th day of October 2014, it appears to the Court that, on September 25,

2014, Jason O’Neil filed an appeal from a Superior Court Commissioner’s order

denying his request for documents. O’Neil’s Rule 61 petition is still pending

before the Superior Court. The Clerk issued a notice to show cause why O’Neil’s

appeal should not be dismissed for this Court’s lack of jurisdiction to hear an

interlocutory criminal appeal. O’Neil failed to respond within the required ten-day

period; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura
                                       Justice